Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on February 26th, 2021, April 11th, 2022, June 23rd, 2022, August 3rd, 2022, August 18th, 2022, and November 17th, 2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolshakov (US 2017/0235020).
Regarding claim 1, Bolshakov discloses a spectacle lens (Figs. 1-2, [0002], “The optical article may be an ophthalmic lens, especially a spectacle lens”),
which comprises at least a lens base material ([0040], “A coating, that is said to be “on” a substrate or deposited “onto” a substrate”), and a multilayer film positioned on an eyeball-side surface of the lens base material ([0043], “As used herein, the rear (or the inner) face of the substrate is intended to mean the face which, when using the article, is the nearest from the wearer's eye. It is generally a concave face”),
wherein an average reflectance Rm (280-380) in a wavelength region of 280 to 380 nm, measured on the eyeball-side surface of the spectacle lens, is 10.0% or less (as shown in Fig. 1, Lens, 4, the average reflectance is less than 10.0%, as shown in Table 3, Lens 1 and Lens 4 both show average reflectance under 10.0%), and
a chroma C*, measured on the eyeball-side surface of the spectacle lens under a CIE standard illuminant D65, is 0.5 or more but 5.0 or less (as shown in Figs. 2 and Table 3, the chroma C* is 1.3 for Lens 1 and 0.5 for lens 4).
Regarding claim 2, Bolshakov further discloses wherein a luminous reflectance Rv measured on the eyeball-side surface of the spectacle lens is 0.5% or more but 1.5% or less (Table 3, Lens 4, Rv is 0.98%).
Regarding claim 3, Bolshakov further discloses wherein a maximum reflectance Rmax (450-700) in a wavelength region of 450 to 700 nm, measured on the eyeball-side surface of the spectacle lens, is 3.0% or less (as shown in Fig. 1, the max reflectance is less than 3.0%).
Regarding claim 4, Bolshakov further discloses wherein a minimum reflectance Rmin (450-700) in a wavelength region of 450 to 700 nm, measured on the eyeball-side surface of the spectacle lens, is 0.5% or more (as shown in Fig. 1, the min reflectance is more than 0.5%).
Regarding claim 5, Bolshakov further discloses wherein an average reflectance Rm (450-700) in a wavelength region of 450 to 700 nm, measured on the eyeball-side surface of the spectacle lens, is 1.0% or more but 1.5% or less (as shown in Fig. 1 and Table 3, the average reflectance is about 1.3%).
Regarding claim 6, Bolshakov further discloses spectacles comprising the spectacle lens ([0018], “The ophthalmic lens according to the invention is preferably an ophthalmic lens for spectacles (spectacle lens)”).
Regarding claim 7, Bolshakov further discloses wherein a luminous reflectance Rv measured on the eyeball-side surface of the spectacle lens is 0.5% or more but 1.5% or less (Table 3, Lens 4, Rv is 0.98%).
Regarding claim 8, Bolshakov further discloses wherein a maximum reflectance Rmax (450-700) in a wavelength region of 450 to 700 nm, measured on the eyeball-side surface of the spectacle lens, is 3.0% or less (as shown in Fig. 1, the max reflectance is less than 3.0%).
Regarding claim 9, Bolshakov further discloses wherein a minimum reflectance Rmin (450-700) in a wavelength region of 450 to 700 nm, measured on the eyeball-side surface of the spectacle lens, is 0.5% or more (as shown in Fig. 1, the min reflectance is more than 0.5%).
Regarding claim 10, Bolshakov further discloses wherein an average reflectance Rm (450-700) in a wavelength region of 450 to 700 nm, measured on the eyeball-side surface of the spectacle lens, is 1.0% or more but 1.5% or less (as shown in Fig. 1 and Table 3, the average reflectance is about 1.3%).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        2 December 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872